 Case 19-03164-JJG-7          Doc 8    Filed 05/07/19    EOD 05/07/19 12:25:51       Pg 1 of 2



                          UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

 In Re:                                           Case No. 19-03164-JJG-7

 Gettis Jerome Curry
                                                  Chapter 7
  aka Gettis Jerome Curry, II

 Debtor.                                          Judge Jeffrey J. Graham

                                  NOTICE OF APPEARANCE

          Now comes Molly Slutsky Simons, an attorney admitted to practice in the U.S.

Bankruptcy Court, Southern District of Indiana, and enters an appearance on behalf of Home

Point Financial Corporation, in the above captioned proceedings.

                                                  Respectfully Submitted,

                                                  /s/ Molly Slutsky Simons
                                                  Molly Slutsky Simons (OH 0083702)
                                                  Sottile & Barile, Attorneys at Law
                                                  P.O. Box 476
                                                  Loveland, OH 45140
                                                  Phone: 513.444.4100
                                                  Email: bankruptcy@sottileandbarile.com
                                                  Attorney for Creditor
 Case 19-03164-JJG-7         Doc 8    Filed 05/07/19     EOD 05/07/19 12:25:51         Pg 2 of 2



                                CERTIFICATE OF SERVICE

I certify that on May 7, 2019, a copy of the foregoing Notice was filed electronically. Notice of
this filing will be sent to the following party/parties through the Court’s ECF System.
Party/parties may access this filing through the Court’s system:

       Brian David Manning, Debtor’s Counsel
       brianmanning.gloyeskilawin@gmail.com

       Randall L. Woodruff, Chapter 7 Trustee
       rlwtrustee@comcast.net

       Office of the U.S. Trustee
       ustpregion10.in.ecf@usdoj.gov

I further certify that on May 7, 2019, a copy of the foregoing Notice was mailed by first-class
U.S. Mail, postage prepaid and properly addressed to the following:

       Gettis Jerome Curry, Debtor
       7345 Kinglet Court
       Indianapolis, IN 46254

                                                  /s/ Molly Slutsky Simons
                                                  Molly Slutsky Simons (OH 0083702)
                                                  Attorney for Creditor
